OPINION — AG — A PREACHER OF A CHURCH THAT DOES NOT LICENSE OR ORDAIN COULD SOLEMIZE MARRIAGES UNDER 43 O.S. 1961 7 [43-7], IF HE WERE ABLE TO FILE WITH THE COURT CLERK OF THE COUNTY OF HIS RESIDENCE SOME EVIDENCE OF SOME AUTHORITY FROM HIS CHURCH AUTHORIZING HIM TO SOLEMNIZE MARRIAGES. (2) AN INDIVIDUAL LICENSED TO PREACH BUT SUBJECT TO BEING FORMALLY ORDAINED IS QUALIFIED TO PERFORM MARRIAGES CEREMONIES UNDER 43 O.S. 1961 7 [43-7], WHEN HE FILES WITH THE COURT CLERK SOME EVIDENCE OF HIS AUTHORITY TO SOLEMNIZE MARRIAGES FROM HIS CHURCH. (3) IT IS NOT NECESSARY FOR THE STATE TO DETERMINE WHEN AN INDIVIDUAL IS FULLY ORDAINED OR AUTHORIZED TO SOLEMNIZE MARRIAGES. AN INDIVIDUAL QUALIFIED UNDER 43 O.S. 1961 7 [43-7], TO PERFORM MARRIAGES WHEN HE FILES WITH THE COURT CLERK OF THE COUNTY OF HIS RESIDENCE EVIDENCE OF HIS AUTHORITY TO SOLEMNIZE MARRIAGES FROM HIS CHURCH, WHETHER IT BE A LOCAL CONGREGATION OR A DENOMINATION. CITE: OPINION DATED JAN. 30, 1931 TO ROY PAUL (PENN LERBLANCE)